
	
		I
		112th CONGRESS
		1st Session
		H. R. 2214
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Stivers
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a designation of tax overpayments to reduce the public debt, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Debt Elimination By Tax-Deductible
			 Contribution Act of 2011.
		2.Designation of
			 donations for reduction of public debt
			(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new part:
				
					IXDesignation for
				donation to reduce public debt
						
							Sec. 6097. Designation for donation to reduce public
				  debt.
						
						6097.Designation
				for donation to reduce public debt
							(a)In
				generalEvery taxpayer who
				makes a return of the tax imposed by subtitle A for any taxable year may
				designate that a specified portion (not less than $1) of the amount of any
				overpayment of tax for such taxable year shall be deposited in the general fund
				of the Treasury to be used to reduce the public debt.
							(b)Manner and time
				of designationA designation
				under subsection (a) may be made with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				taxpayer’s signature.(c)Treatment of
				amounts designatedFor purposes of this title, the amount
				designated by any taxpayer under subsection (a)—
								(1)shall be treated
				as being refunded to such taxpayer as of the last date prescribed for filing
				the return of tax imposed by subtitle A (determined without regard to
				extensions) or, if later, the date the return is filed, and
								(2)shall be treated
				as a contribution made by such taxpayer to the United States on such date or,
				at the election of the taxpayer, on the last day of the taxable year with
				respect to which such return is
				filed.
								.
			(b)Transfers to
			 account To reduce public debtThe Secretary of the Treasury
			 shall, from time to time, transfer to the special account established by
			 section 3113(d) of title 31, United States Code, amounts equal to the amounts
			 designated under section 6097(a) of the Internal Revenue Code of 1986.
			(c)Clerical
			 amendmentThe table of parts for such subchapter A of such Code
			 is amended by adding at the end the following new item:
				
					
						Part IX. Designation of donation To reduce public
				debt.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2010.
			3.Deductibility of gifts
			 to the United States to reduce the public debtSubsection (d) of section 3113 of title 31,
			 United States Code, is amended by adding at the end the following new sentence:
			 For deductibility of gifts to the United States to reduce the public
			 debt, see the deduction for charitable contributions and gifts under section
			 170 of the Internal Revenue Code of 1986..
		
